                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE

IN THE MATTER OF THE SEARCH OF
THE CELLULAR TELEPHONE ASSIGNED
                                     Case No. 1:19-mj- 1901-AJ
CALL NUMBER (603) 275-0504, T-MOBILE
SUBSCRIBER IDENTITY / ELECTRONIC
                                     Filed Under Seal
SERIAL NUMBER 310261000000000.


                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

       I, Matthew C. Boc being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.       I make this affidavit in support of an application for a search warrant under

Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A) for information about the

location of the cellular telephone assigned call number (603) 275-0504, with International

Mobile Subscriber Identity 310261000000000, with no listed subscriber name or address (the

“Target Cell Phone”), whose service provider is T-Mobile, a wireless telephone service provider

headquartered at 4 Sylvan Way, Parsippany, New Jersey. The Target Cell Phone is described

herein and in Attachment A, and the location information to be seized is described herein and in

Attachment B.

       2.       Because this warrant seeks the prospective collection of information, including

cell-site location information, that may fall within the statutory definitions of information

collected by a “pen register” and/or “trap and trace device,” see 18 U.S.C. § 3127(3) & (4), the

requested warrant is designed to also comply with the Pen Register Act. See 18 U.S.C. §§ 3121-



                                                  1
3127. The requested warrant therefore includes all the information required to be included in an

order pursuant to that statute. See 18 U.S.C. § 3123(b)(1).

       3.      I am a Special Agent with the United States Drug Enforcement Administration

“DEA” and have been since February 17, 2012. I have been assigned to the Southern New

Hampshire Drug Enforcement Administration’s High Intensity Drug Trafficking Area Task

Force of the Boston Division of the United States Error! Reference source not found. as a

Special Agent since February of 2018. Prior to joining the DEA I was a full time Police Officer

in the State of New Hampshire for approximately nine years. My current duties and

responsibilities include the investigation of possible violations of federal law, including

violations of 21 U.S.C. § 841(a)(1).

       4.      Since joining the DEA, I have participated in twelve wiretap investigations and

several other investigations where I analyzed telephone toll records and subscriber information. I

have received significant training in the field of narcotics enforcement and investigations.

Through my training, education, and experience, I have become familiar with the manner in

which drug trafficking organizations (“DTOs”) conduct their illegal activities, including

purchasing, manufacturing, storing, and distributing narcotics, the laundering of illegal proceeds,

and the efforts of persons involved in such activity to avoid detection by law enforcement. In the

course of participating in investigations of drug distribution organizations, I have conducted or

participated in surveillance, the purchase of illegal drugs, the execution of search, seizure, and

arrest warrants, debriefings of subjects, witnesses, and confidential informants, and reviews of

consensually recorded conversations, meetings, and Title III intercepts.

       5.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

                                                  2
to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       6.      Based on the facts set forth in this affidavit, there is probable cause to believe that

Doriel GUERRERO has violated 21 U.S.C. §§ 841(a)(1) & 846 – Possession with Intent to

Distribute and Conspiracy to Distribute Controlled Substances. There is also probable cause to

believe that the location information described in Attachment B will constitute evidence of these

crimes and will lead to the identification and location of those who committed them.

       7.      The court has jurisdiction to issue the proposed warrant because it is a “court of

competent jurisdiction” as defined in 18 U.S.C. § 2711. Specifically, the Court is the United

States District Court, District of New Hampshire: a district court of the United States that has

jurisdiction over the offense being investigated, see 18 U.S.C. § 2711(3)(A)(i).

                                          PROBABLE CAUSE

       8.      Since June of 2019, the DEA has been involved in a criminal investigation of a

Drug Trafficking Organization “DTO” engaged in the distribution of fentanyl in the Lawrence,

Massachusetts in violation of 21 U.S.C. §§ 841(a)(1) & 846 – Possession with Intent to

Distribute and Conspiracy to Distribute Controlled Substances

       9.      On June 7, 2019, GUERRERO, using the name “Freddy BANKS”, unknowingly

contacted law enforcement on an undercover “UC” Facebook Account. GURERRERO

explained to the undercover agent, in sum and substance, that he was looking for potential

“business partners” to help distribute Fentanyl.

       10.     Law enforcement and open source databases showed that GUERRERO was the

target of several narcotics investigations in the States of Massachusetts and New Hampshire.

Law enforcement in Northern New Hampshire reported that Confidential Source “CS”

                                                   3
information led them to GUERRERO. GUERRERO also contacted an undercover Facebook

account of a narcotics detective in Northern Massachusetts.

       11.    On August 15, 2019, law enforcement conducted an undercover purchase of

narcotics from GUERRERO. At approximately 04:00 P.M., utilizing an undercover agent, law

enforcement placed a call to telephone number (603) 417-9122, which was given to the

undercover agent via Facebook by “Freddy BANKS” to arrange the transaction. An unidentified

male, later determined to be GUERRERO, answered the phone and the UC ordered a “sample”

or a small amount of all of Fentanyl. GUERRERO agreed to sell 10 grams of Fentanyl for $220.

GUERRERO told UC to meet him at the McDonald’s at the Loop in Methuen. Upon arrival at

the McDonald’s, 110 Pleasant Valley Street, Methuen, MA, the UC again spoke with

GUERRERO to advise GUERRERO that he had arrived.

       12.    At approximately 05:54 P.M., under the supervision of law enforcement,

GUERERRO entered the parking lot of McDonald’s operating a gray 2008 Lexus IS250, bearing

Massachusetts registration 9VA886, and parked in the parking lot. Law enforcement observed

GUERRERO enter the restaurant and exit the other side of the building approximately three

minutes later. GUERRERO approached the UC’s vehicle and made the exchange of 10 grams of

Fentanyl for $220. GUERRERO then returned to his vehicle and left the area.

       13.    On August 16, 2019, GUERRERO reached out the UC and provided him with a

new telephone number to conduct future transactions. GUERRERO and the UC began

communicating over the new number via text and recorded calls.

       14.    The Methuen Police Department assisted in identifying GUERRERO utilizing

law enforcement and motor vehicle licensing databases. The UC then confirmed that

GUERRERO was the target who met with the UC and sold the UC the Fentanyl.

                                               4
       15.     On September 10, 2019, law enforcement conducted surveillance of a hand to

hand narcotics transaction in Methuen, Massachusetts. Law enforcement followed the customer

and later arrested the target for possession of 20 grams of Fentanyl in the State of New

Hampshire. The customer was subsequently released on bail. The customer, herein after

referred to as Confidential Source #1 (CS #1) agreed to cooperate with law enforcement and

stated that he/she had been purchasing multi gram quantities of Fentanyl regularly from a subject

whom he/she knew only as "Freddy BANKS" AKA "Freddy BANNER". Law enforcement

identified “Freddy BANKS” and Freddy BANNER” as Doriel GUERRERO.

       16.     CS #1 provided the newest number for GUERRERO as 603-275-0504.

CS#1 advised that GUERRERO had reached out to him/her on August 20th, 2019, at

approximately 10:53 A.M. to provide him/her with the new number.

17.    CS#1 advised that he/she had just purchased from GUERRERO himself on September

10th, 2019, not one of his runners. The CS stated that he/she had purchased from GUERRERO

approximately ten times since the beginning of the summer 2019.

18.    From my training and experience, it is common conduct of narcotics traffickers to

frequently “drop” telephones, switch telephone numbers, or have several different phones to be

utilized in narcotics trafficking to avoid detection my law enforcement.

       19.       There is therefore probable cause to believe that the Target Mobile Phone is

being used to coordinate and conduct narcotics transactions. Real-time location data from the

phones will assist law enforcement in locating and identifying targets and the locations utilized

by the GUERRERO DTO to conduct illegal drug business.

       20.     In my training and experience, I have learned that T-Mobile is a company that

provides cellular telephone access to the general public. I also know that providers of cellular

                                                 5
telephone service have technical capabilities that allow them to collect and generate information

about the locations of the cellular telephones to which they provide service, including E-911

Phase II data, also known as GPS data or latitude-longitude data and cell-site data, also known as

“tower/face information” or cell tower/sector records. E-911 Phase II data provides relatively

precise location information about the cellular telephone itself, either via GPS tracking

technology built into the phone or by triangulating on the device’s signal using data from several

of the provider’s cell towers. Cell-site data identifies the “cell towers” (i.e., antenna towers

covering specific geographic areas) that received a radio signal from the cellular telephone and,

in some cases, the “sector” (i.e., faces of the towers) to which the telephone connected. These

towers are often a half-mile or more apart, even in urban areas, and can be 10 or more miles

apart in rural areas. Furthermore, the tower closest to a wireless device does not necessarily

serve every call made to or from that device. Accordingly, cell-site data is typically less precise

that E-911 Phase II data.

       21.     Based on my training and experience, I know that T-Mobile can collect E-911

Phase II data about the location of the Target Cell Phone, including by initiating a signal to

determine the location of the Target Cell Phone on T-Mobile’s network or with such other

reference points as may be reasonably available.

       22.     Based on my training and experience, I know that T-Mobile can collect cell-site

data about the Target Cell Phone. Based on my training and experience, I know that for each

communication a cellular device makes, its wireless service provider can typically determine: (1)

the date and time of the communication; (2) the telephone numbers involved, if any; (3) the cell

tower to which the customer connected at the beginning of the communication; (4) the cell tower

to which the customer connected at the end of the communication; and (5) the duration of the

                                                  6
communication. I also know that wireless providers such as T-Mobile typically collect and

retain cell-site data pertaining to cellular devices to which they provide service in their normal

course of business in order to use this information for various business-related purposes.

                                AUTHORIZATION REQUEST

       23.     Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

       24.     I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until

30 days after the collection authorized by the warrant has been completed. There is reasonable

cause to believe that providing immediate notification of the warrant may have an adverse result,

as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or user of the

Target Cell Phone would seriously jeopardize the ongoing investigation, as such a disclosure

would give that person an opportunity to destroy evidence, change patterns of behavior, notify

confederates, and flee from prosecution. See 18 U.S.C. § 3103a(b)(1). As further specified in

Attachment B, which is incorporated into the warrant, the proposed search warrant does not

authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the

extent that the warrant authorizes the seizure of any wire or electronic communication (as

defined in 18 U.S.C. § 2510) or any stored wire or electronic information, there is reasonable

necessity for the seizure for the reasons set forth above. See 18 U.S.C. § 3103a(b)(2).

       25.     I further request that the Court direct T-Mobile to disclose to the government any

information described in Attachment B that is within the possession, custody, or control of T-

Mobile. I also request that the Court direct T-Mobile to furnish the government all information,

facilities, and technical assistance necessary to accomplish the collection of the information

                                                  7
described in Attachment B unobtrusively and with a minimum of interference with T-Mobile’s

services, including by initiating a signal to determine the location of the Target Cell Phone on T-

Mobile’s network or with such other reference points as may be reasonably available, and at such

intervals and times directed by the government. The government shall reasonably compensate T-

Mobile for reasonable expenses incurred in furnishing such facilities or assistance.

         26.   I further request that the Court authorize execution of the warrant at any time of

day or night, owing to the potential need to locate the Target Cell Phone outside of daytime

hours.

                                                     Respectfully submitted,



                                                     /s/ Matthew C. Boc
                                                     Matthew C. Boc
                                                     Special Agent
                                                     U.S. Drug Enforcement Administration

                                                           25
         Subscribed and sworn to before me on September _______, 2019.



         _________________________________________
         Hon. Andrea K. Johnstone
         UNITED STATES MAGISTRATE JUDGE




                                                 8
                                   ATTACHMENT A


                                Property to Be Searched


1. The cellular telephone assigned call number (603) 275-0504, with International Mobile

   Subscriber Identity 310261000000000, with no listed subscriber information (the “Target

   Cell Phone”), whose wireless service provider is T-Mobile, a company headquartered at 4

   Sylvan Way, Parsippany, New Jersey.


2. Records and information associated with the Target Cell Phone that is within the

   possession, custody, or control of T-Mobile including information about the location of

   the cellular telephone if it is subsequently assigned a different call number.




                                             1
                                        ATTACHMENT B


                                 Particular Things to be Seized


    I. Information to be Disclosed by the Provider

        All information about the location of the Target Cell Phone described in Attachment A

for a period of thirty days, during all times of day and night. “Information about the location of

the Target Cell Phone” includes all available E-911 Phase II data, GPS data, latitude-longitude

data, and other precise location information, as well as all data about which “cell towers” (i.e.,

antenna towers covering specific geographic areas) and “sectors” (i.e., faces of the towers)

received a radio signal from the cellular telephone described in Attachment A.

        To the extent that the information described in the previous paragraph (hereinafter,

“Location Information”) is within the possession, custody, or control of T-Mobile, T-Mobile is

required to disclose the Location Information to the government. In addition, T-Mobile must

furnish the government all information, facilities, and technical assistance necessary to

accomplish the collection of the Location Information unobtrusively and with a minimum of

interference with T-Mobile’s services, including by initiating a signal to determine the location

of the Target Cell Phone on T-Mobile’s network or with such other reference points as may be

reasonably available, and at such intervals and times directed by the government. The

government shall compensate T-Mobile for reasonable expenses incurred in furnishing such

facilities or assistance.

        This warrant does not authorize the seizure of any tangible property. In approving this

warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

U.S.C. § 3103a(b)(2).

                                                  1
